DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the organic layer of claim 1; the method of claim 8, the devices of claims 12 and 13.
A search of the prior art did not show the claimed material. The closest prior art as exemplified by Ueno (US 2011/037065) teaches an OLED comprising a hole injection layer containing a molybdenum complex or a tungsten complex (paragraph 28). 
Independent claims 1, 8 and 12 require the hole injection or transfer layer or charge generation layer be composed of an organic metal complex comprising at least one of Mo, V, Re, Ni or and Pt, and W; and an organic solvent. Ueno teaches a hole injection layer containing a molybdenum complex or a tungsten complex not a hole injection layer composed of a combination of metal complexes as required by the above independent claims.
Yoshida (US 2009/0160322) teaches an OLED comprising hole transporting layer containing WO.sub.x (tungsten oxide), MoO.sub.x (molybdenum oxide), VO.sub.x (vanadium oxide) and the like or the combination of them (paragraph 34). Applicant requires a hole injection or transfer (transporting layer) to contain a mixture of an organic metal complex containing tungsten and an organic metal complex containing at least one of Mo, V, Re, Ni or Pt. Yoshida teaches a combination of metal oxides in a hole transporting layer but Yoshida does not  teach a combination of organic metal complexes in a hole transporting layer as required by the above independent claims.
Ueno and Yoshida fail to teach, suggest or offer guidance that would render it obvious to modify the OLED(s) to arrive at the limitations of independent claims 8, 12 and 13.

Claims 1-20 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/GREGORY D CLARK/Primary Examiner, Art Unit 1786